Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 1 of 7 - Page ID#: 154




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY                                  25
                              CENTRAL DIVISION                                   AT fRANKFOFn
                                                                                ROBERT R CARR
                                 FRANKFORT                                  CLERK U.S. DISTRICT COURl

CRIMINAL ACTION NO. 3:19-cr-00024-GFVT

UNITED STATES OF AMERICA                                                    PLAINTIFF


V.                                PLEA AGREEMENT


DENVER D. TACKETT, DMD                                                    DEFENDANT

                                        * * * * *

        1. Pursuant to Federal Rule of Criminal Procedure l l(c), the Defendant will enter

a guilty plea to Count I of Indictment, charging a violation of 18 U.S.C. § 1347, health

care fraud. Pursuant to Rule 11 (c)( I )(A), the United States will move at sentencing to

dismiss Counts 2-16 of the Indictment.

       2. The essential elements of Count 1 are:

               (a) the defendant knowingly and willfully executed a scheme to defraud a
                   health care benefit program in connection with the payment for health
                   care benefits, items, or services; and

               (b) the scheme included a material misrepresentation or concealment of a
                   material fact; and

               (c) the defendant had the intent to defraud.


       3. As to Count I, the United States could prove the following facts that establish

the essential elements of the offense beyond a reasonable doubt, and the Defendant admits

these facts:
Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 2 of 7 - Page ID#: 155




             (a) During the timeframe charged in the Indictment, the Defendant was a
      licensed dentist who owned and operated Tackett Family Dentistry ("TFD") in
      McDowell, Kentucky, which is in the Eastern District of Kentucky.

             (b) During the relevant time period, patients presented to TFD with a variety
      of dental needs and ailments. The Defendant submitted claims for reimbursement
      for dental procedures and services performed at TFD to Kentucky Medicaid,
      through its fiscal intermediaries.

              (c) During the timeframe charged in the Indictment, the Defendant
      performed, and submitted claims for, dental procedures that were not reasonable
      and necessary for the diagnosis and treatment of a patient's illness or injury. For
      instance, the Defendant submitted claims for "surgical" extractions when (1) he had
      only performed a "simple" extraction (a lower reimbursing procedure); or (2) a
      "surgical" extraction was not medically reasonable or necessary given the patient's
      condition and needs. Additionally, the Defendant submitted separate claims for
      medically unnecessary alveoloplasty procedures that were related or incidental to
      one or more medically unnecessary extractions. The Defendant also submitted
      claims for "emergency palliative" care without sufficient medical need or
      justification. Further, the Defendant submitted claims for "incise and drain"
      procedures when he had not actually performed a reimbursable "incise and drain"
      procedure or the "incise and drain" was related to an earlier, unnecessary extraction.

             (d) Sample executions of this scheme are listed in Paragraph 21 of the
      Indictment, and the Defendant admits that he knowingly and willfully caused claims
      to be submitted for each of these medically unnecessary procedures, among others,
      to Kentucky Medicaid.

            (e) In total, the Defendant submitted (or caused the submission of) more than
      $95,000 in reimbursement claims to Kentucky Medicaid and its fiscal intermediaries
      for medically unnecessary dental procedures.

             (f) Additionally, in the course of performing and billing for the procedures
      described above, the Defendant prescribed opioid pain killers, such as oxycodone
      and hydrocodone.

      4. The statutory punishment for Count I is not more than 10 years imprisonment, a

fine of not more than $250,000, and a term of supervised release of not more than 3 years.




                                            2
Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 3 of 7 - Page ID#: 156




A mandatory special assessment of $100 applies, and the Defendant will pay this

assessment to the U.S. District Court Clerk at the time of the entry of the plea.

       5. Pursuant to Rule ll(c)(l)(B), the United States and the Defendant recommend

the following sentencing guidelines calculations, and they may object to or argue in favor

of other calculations. This recommendation does not bind the Court.

             (a) United States Sentencing Guidelines (U.S.S.G.), November 1, 2018,
       manual, will determine the Defendant's guidelines range.

              (b) Pursuant to U.S.S.G. § 2Bl.1, the based offense level for Count 1 is 6.

              (c) The parties agree that pursuant to U.S.S.G. § 2Bl.l(b)(l), at least an 8-
       level increase will apply because the total amount of loss is greater than $95,000.
       The United States reserves the right to present proof and argument at sentencing in
       favor of a higher loss amount. The Defendant retains the right to oppose an
       enhancement above an 8-level enhancement under U.S.S.G. § 2Bl.l(b)(l).

                (d) Pursuant to U.S.S.G. § 3Bl.3, increase the offense level by 2 levels
       because the defendant abused a position of public or private trust, or used a special
       skill, in a manner that significantly facilitated the commission or concealment of the
       offense.

              (e) Pursuant to U.S.S.G. § 3El.1 and unless the Defendant commits another
       crime, obstructs justice, or violates a court order, decrease the offense level by
       2 levels for the Defendant's acceptance of responsibility. If the offense level
       determined prior to this 2-level decrease is level 16 or greater, the United States will
       move at sentencing to decrease the offense level by 1 additional level based on the
       Defendant's timely notice of intent to plead guilty.

             (f) Pursuant to U.S.S.G. § 5El.1, the Defendant agrees to pay at least $
       $70,012.48 in restitution to the following entities: (1) $20,860.35 to WellCare (2)
       $13,370.04 to Aetna Better Health; (3) $12,101.20 to Passport Health; and (4)
       $24,309.69 to the Department of Medicaid Services.

       6. No agreement exists about the Defendant's criminal history category pursuant to

U.S.S.G. Chapter 4.


                                              3
Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 4 of 7 - Page ID#: 157




       7. The Defendant waives the right to appeal the guilty plea and conviction. The

Defendant waives the right to appeal any determination made by the Court at sentencing

with the sole exception that the Defendant may appeal any aspect of the sentence if the

length of the term of imprisonment exceeds the advisory sentencing guidelines range as

determined by the Court at sentencing. Except for claims of ineffective assistance of

counsel, the Defendant also waives the right to attack collaterally the guilty plea,

conviction, and sentence.

       8. The Defendant agrees to forfeiture in the form of a money judgment in the

amount of $20,000, and will execute any documents necessary for this forfeiture.

       9. The Defendant has surrendered his Drug Enforcement Administration ("DEA")

registration and agrees that he will refrain from seeking a registration from the DEA at any

point in the future.

       10. The Defendant agrees to cooperate fully with the United States Attorney's

Office by making a full and complete financial disclosure.         The Defendant agrees to

complete and sign a financial disclosure statement or affidavit disclosing all assets in which

the Defendant has any interest or over which the Defendant exercises control, directly or

indirectly, including those held by a spouse, nominee, or other third party, and disclosing

any transfer of assets that has taken place within three years preceding the entry of this plea

agreement. The Defendant will submit to an examination, which may be taken under oath

and may include a polygraph examination. The Defendant will not encumber, transfer, or

dispose of any monies, property, or assets under the Defendant's custody or control without

                                              4
Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 5 of 7 - Page ID#: 158




written approval from the United States Attorney's Office. If the Defendant is ever

incarcerated in connection with this case, the Defendant will participate in the Bureau of

Prisons Inmate Financial Responsibility Program, regardless of whether the Court

specifically directs participation or imposes a schedule of payments. If the Defendant fails

to comply with any of the provisions of this paragraph, the United States, in its discretion,

may refrain from moving the Court pursuant to U.S.S.G. § 3El.l(b) to reduce the offense

level by one additional level, and may argue that the Defendant should not receive a two-

level reduction for acceptance of responsibility under U.S.S.G. § 3El.l(a).

       11. The Defendant understands and agrees that, pursuant to 18 U.S.C. § 3613,

whatever monetary penalties are imposed by the Court will be due and payable

immediately and subject to immediate enforcement by the United States. If the Court

imposes a schedule of payments, the Defendant agrees that it is merely a minimum

schedule of payments and not the only method, nor a limitation on the methods, available

to the United States to enforce the judgment. The Defendant waives any requirement for

demand of payment on any fine, restitution, or assessment imposed by the Court and agrees

that any unpaid obligations will be submitted to the United States Treasury for offset. The

Defendant authorizes the United States to obtain the Defendant's credit reports at any time.

The Defendant authorizes the U.S. District Court to release funds posted as security for the

Defendant's appearance bond in this case, if any, to be applied to satisfy the Defendant's

financial obligations contained in the judgment of the Court.




                                              5
Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 6 of 7 - Page ID#: 159




        12. If the Defendant violates any part of this Agreement, the United States may

void this Agreement and seek an indictment for any violations of federal laws, and the

Defendant waives any right to challenge the initiation of additional federal charges.

       13.     This document and the supplement contain the complete and only Plea

Agreement between the United States Attorney for the Eastern District of Kentucky and

the Defendant. The United States has not made any other promises to the Defendant.

       14. This Agreement does not bind the United States Attorney's Offices in other

districts, or any other federal, state, or local prosecuting authorities.

       15. The Defendant and the Defendant's attorney acknowledge that the Defendant

understands this Agreement, that the Defendant's attorney has fully explained this

Agreement to the Defendant, and that the Defendant's entry into this Agreement is

voluntary.

                                                    ROBERT M. DUNCAN, JR.
                                                    UNITED STAT.,...,_~TORNEY


       Date:                                 By:

                                                               United States Attorney

                                                    ROBERT ZINK
                                                    Chief, Fraud Section

                                                    ALLAN MEDINA
                                                    Deputy Chief, Health Care Fraud Unit


       Date:                                  By:
                                                        erine Payerle
                                                    Assistant Chief
                                                6
Case: 3:19-cr-00024-GFVT Doc #: 39 Filed: 08/25/20 Page: 7 of 7 - Page ID#: 160




                                          United States Department of Justice
                                          Criminal Division, Fraud Section


     Date:
                                          Dr. Denver Tackett
                                          Defendant



     Date:   (?- 7 f- '"




                                      7
